Citation Nr: 0211721	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for anxiety neurosis 
with psychophysiological gastrointestinal (GI) reaction, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran's anxiety neurosis with psychophysiologically 
gastrointestinal reaction is manifested by not more than 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  His 
gastrointestinal symptoms are minimal and are controlled by 
over-the-counter medication.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for anxiety neurosis with psychophysiological 
gastrointestinal reaction have not been met.  38 U.S.C.A. § 
1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.126, 4.130 Diagnostic Code 9400 (2001).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Considerations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).  The Board finds that the duties and 
obligations under the VCAA have in fact been met with regard 
to the instant claims for an increased rating.  Specifically, 
the veteran was informed by the RO as to the requirements to 
substantiate his claim in the Statements of the Case (SOC) 
issued in June 2000, as well as in the June 2001 and July 
2001 Supplemental Statements of the Case (SSOC).  In 
addition, the veteran was afforded two examination for 
evaluation of his service-connected disability.  The veteran 
was also afforded the opportunity to provide hearing 
testimony at a travel Board hearing before the undersigned 
Board member at the Cleveland RO.  At that time, the veteran 
was apprised of the impending changes in the way the RO and 
Board would undertake development as a result of the VCAA.  
Essentially advised what the VA would do and what evidence he 
could submit.  Specifically, the veteran was informed that 
the Board would be able to address certain matters that would 
previously have required a remand to the RO.  The veteran was 
given an opportunity to submit additional evidence and 
following the hearing, the RO received additional evidence 
and forwarded it to the Board consistent with the post-VCAA 
regulatory changes.  See 38 C.F.R. § 20.1304.  The Board is 
not aware of any additional evidence that is needed to 
evaluate the veteran's claim and finds that the medical 
evidence is sufficient to evaluate the claim and that another 
examination is not needed.  38 U.S.C.A. § 5103A(d)(1)) (West 
1991 & Supp. 2001).



II.  Evaluation of as Anxiety Neurosis with 
Psychophysiological Gastrointestinal (GI) Reaction

Service connection for anxiety neurosis with 
psychophysiological gastrointestinal reaction, with history 
of regional ileitis and peptic ulcer was granted in 1974, 
with a 30 percent evaluation assigned, effective from 
September 1973.  The veteran sought an increased rating in 
February 2000, contending that his anxiety symptoms have 
worsened and that his disability now warrants an evaluation 
in excess of 30 percent.  The RO has slightly shortened the 
issue and it is now characterized as anxiety neurosis with 
psychophysiological gastrointestinal (GI) reaction.

Considering the rating criteria set forth below in relation 
to the veteran's anxiety neurosis with psychophysiological GI 
reaction as manifested throughout the appeal period, the 
Board finds, for the following reasons, the veteran's 
disability picture most consistent with not more than a 30 
percent evaluation.  The pertinent medical record which will 
be discussed herein consists of VA treatment records as well 
as reports of VA examinations.  The veteran has sought 
ongoing treatment for his anxiety and his symptoms have been 
managed primarily by adjustments in medication.  Outpatient 
reports dated from 1998 through December 1999 show treatment 
for anxiousness with no atypical complaints related to his 
anxiety.  No significant changes were noted.  Treatment 
records dated in 2000 and 2001 show more visits initially 
with complaints of increased depression and anxiety.  It was 
finally determined that the veteran required an adjustment in 
his medication, which, once it was instituted, resulted in 
diminished symptoms.  Even the veteran's wife reported that 
he was much improved once the veteran's medications were 
adjusted.  No significant GI symptoms were noted throughout 
the treatment records with regard to regional ileitis and 
peptic ulcer.  However, the veteran is being treated for 
nonservice-connected bowel disease.  

The veteran was afforded two VA examinations in connection 
with his claim for an increased rating.  The first was 
conducted in April 2000.  He reported he was nervous, anxious 
and irritable, and that he had trouble falling and staying 
asleep.  He reported short term memory loss.  His mood was 
somewhat depressed but mental status reflected no 
abnormalities otherwise.  Judgment and insight were fair.  
The diagnosis was generalized anxiety disorder, the Global 
Assessment of Functioning (GAF) was 70, current and past.  

The veteran was afforded another VA examination in October 
2000.  At that time, he reported current symptoms included 
depression.  He reported diminished interest and that at 
times he did not talk to his family.  He reported no suicidal 
or homicidal ideation.  His current medications included 
Serzone, 400 mg qd which had been increasing gradually.  
Medical conditions noted included spastic colon for which he 
received medication.  Mental status revealed very poor eye 
contact, negative thoughts, diminished psychomotor activity.  
He viewed himself and others negatively.  He was fully alert 
and oriented.  His memory was intact.  Attention and 
concentration was marginal.  Judgment and insight were that 
he was not himself.  No problems with abstraction.  The 
pertinent diagnosis was generalized anxiety disorder, 
chronic, dysthymic disorder, peptic ulcer, remote.  GAF was 
70, because of mild anxiety symptoms, difficulty 
concentrating, 60 for dysthymic disorder.  Combined GAF for 
the past year was assessed as 65.  It was reported that the 
dysthymia was a complication of the service-connected anxiety 
disorder.

Treatment records from the VA mental health clinic show 
ongoing visits for anxiety and depression through July 2001.  
In January, he reported feeling fairly stable and there was 
no evidence of increased symptoms on mental status 
examination.  He was however very depressed and had 
significant manifestations of anxiety, including some 
psychomotor retardation, in early July 2001.  Later that 
month, he had an emergency visit due to suicidal thought.  
His mental status had improved, there was no psychomotor 
retardation, his affect was full and his mood euthymic.  
Thereafter, his medication was adjusted.  Following that 
adjustment in medication, in late July 2001 he indicated that 
his symptoms had decreased, especially the depressive 
symptoms.  He denied any anxiety symptoms.  Mental status was 
within normal limits.  

It is significant to note that, throughout the examinations 
as well as the treatment notes, the veteran has reported that 
he maintains a good relationship with his wife and children.  
He has expressed pride in the children's accomplishments and 
has noted his relationship with his wife is quite 
satisfactory.  She has reported at several examinations as 
well as during the hearing, that this is the case.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5103; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Pertinent schedular criteria provide that a condition such as 
anxiety disorder is evaluated using criteria from the general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9400 (2001).  Under this formula, a 30 
percent evaluation is assigned for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  Where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, a 50 percent rating is appropriate.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2001).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, one's own 
occupation or own name.  Id.

In considering the rating criteria in relation to the 
veteran's anxiety disorder with GI reaction as manifested 
throughout the appeal period, the Board finds the veteran's 
disability picture most consistent with the 30 percent rating 
and not a higher evaluation.  The VA examinations as well as 
the treatment records demonstrated symptoms such as depressed 
mood or mild insomnia, but the veteran, despite his 
complaints as to ongoing concentration problems, was 
generally functioning well as reflected in his mental status 
examinations.  Though his anxiety was thought to be 
demonstrated as severe during evaluation in early July 2001, 
the veteran demonstrated considerable ability sufficient to 
justify GAF's of 60 and 70 during the appeals period.  There 
was no evidence of problems with his ability to perform his 
routine daily tasks of self care and medication as reported, 
he treated his GI symptoms, although they remain minimal, 
with required daily medication.  While he had reported 
concentration impairment, which could suggest intermittent 
periods of inability to perform occupational-type tasks, the 
record shows he in fact demonstrated only slight impairment 
in concentration overall on testing.  He was capable of 
abstraction as noted in the last VA evaluation in July 2001.  
Further, the severely impaired level of functioning reflected 
early in July was not present prior to the episode or 
following an adjustment of medication.  Earlier examinations 
and treatment records fail to suggest such severe 
manifestations.  The veteran's mental status has been 
overwhelmingly within the limits contemplated by the 30 
percent rating.  

He certainly has repeatedly noted symptoms such as depressed 
mood and chronic sleep impairment.  Nonetheless, these have 
not been shown to preclude him from normal activities of 
daily functioning and in fact he appeared to show improvement 
with medication in July 2001.  His anxiety had diminished as 
well as his depression.  

While the rating schedule provides considerable guidance on 
the evaluation of abdominal conditions, the service-connected 
manifestations of GI problems remain minimal.  See 38 C.F.R. 
§§ 4.110, 4.111, 4.112, 4.113 (2001).  However, it is noted 
that among other things, they provide that weight loss and 
postgastrectomy syndrome are significant manifestations of 
abdominal conditions.  Moreover, it is recognized in the 
regulations that there are diseases of the digestive system 
which, while differing in the site of pathology, produce a 
common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia, and 
disturbances of nutrition.  Consequently, such coexisting 
diseases do not lend themselves to separate disability 
ratings without violating the fundamental rule against 
pyramiding found at 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.113.  
These diseases include those for which the veteran is rated 
as well as all those found at Diagnostic Codes 7301 through 
7329, inclusive, 7331, 7342, and 7345, to 7348, inclusive.  
With such ratings, a single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture.  See 38 C.F.R. § 4.114.   The veteran's GI 
manifestations have not required significant treatment during 
the appeal period.  In fact, they are treated with non-
prescription medicine.  They have not been reported to be 
functionally significant by any treating source.  Thus, the 
Board concludes they do not warrant an increase in the 
veteran's disability rating.  

The Board has considered all of the medical evidence, and 
finds the October 2000 report to be consistent with the 
overall disability picture and reflective of a longitudinal 
review and thus the most probative as to the prolonged status 
of the veteran's service-connected anxiety disorder with GI 
problems.  This examination puts the veteran's condition 
squarely within the criteria for a 30 percent rating, and no 
more.  The VA doctor in October 2000 provided a supportable 
basis for making distinct conclusions about the veteran's 
level of overall functioning.  The doctor opined that despite 
the veteran's symptoms he was capable of abstraction and his 
GAF was broken down to show the elements of anxiety and 
dysthymia.  It was clearly set forth that the veteran's 
dysthymic symptoms were also related to his anxiety.  This is 
consistent with the post-medication adjustment findings in 
July 2001.  The Board may adopt a particular medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence of record that appears to 
support a claimant's position.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).  Thus, the VA report of October 2000 is 
accorded considerable probative value and is in essence 
adopted.

The evidence does not suggest that the veteran's symptoms 
overall have approached occupational and social impairment so 
as to warrant a 50 percent evaluation under the pertinent 
criteria.  Reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships have not 
been shown.  All the 


VA records indicate minimal sustained problems in these 
areas.  The problems in early July 2001 in this regard were 
present neither before nor after that period, and they are 
not reflective of the veteran's overall functioning.  The 
record reflects no more than minimal sustained mental status 
findings which certainly do not approach these criteria. 

With the exclusion of the problems manifested briefly in 
early July 2001, the veteran was found to demonstrate clear 
speech during his VA examinations and treatment records, 
along with adequate abstract thinking, judgment, memory, and 
the ability to understand commands.  The record is replete 
with reference to satisfactory social contacts with his 
family, and he has reported anxiety attacks of decreasing 
frequency as late as July 2001.  He has not been noted to 
have attacks more than once a week on a routine basis.  He 
has described the ability to maintain effective relationships 
with his wife.  Psychoneurotic symptoms were very minimal.  

While there is depression, it had improved and it was not 
shown to affect the ability to function independently.  
Further, there was some mention of unprovoked irritability 
but no actual periods of violence.  Neglect of personal 
appearance and hygiene is not shown, the veteran was always 
appropriately and casually dressed.  Ultimately, the Board 
concludes there is a significant residual ability to 
establish and maintain effective relationships that precludes 
a schedular evaluation in excess of 30 percent.

It is noted that the veteran has reported increasing 
difficulty in his job at the post office.  He has held this 
job for a number of years.  However, the record does show 
that his supervisor has been contemplating letting him go due 
to medical problems.  The record also shows that the veteran 
has other medical problems, including one that requires pain 
management.  It is noted that the veteran's actual service-
connected anxiety condition does not cause, based on 
examination or as set forth in treatment records, the kind of 
symptoms which would significantly preclude occupational 
functioning.  The Board does not mean to diminish the impact 
of the 


veteran's disability on his occupational functioning.  It 
merely observes that his rating of 30 percent is accurate as 
to occupational functioning.  

The veteran has received multiple GAF scores.  The GAF scores 
are set forth in the DSM-IV, which has been adopted by the 
VA.  See 38 C.F.R. § 4.125.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 46-47 (1994).  The GAF scores 
are but one piece of evidence, but must be considered.  
However, in this instance, they do not provide a basis for an 
evaluation in excess of 30 percent.  

The GAF scores of between 60 and 70 are noted.  The scores 
noted in the appeal period appear consistent with sustained 
level of functioning, not warranting more than a 30 percent 
rating at any time.  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness and a 51-60 
rating indicates moderate difficulty in social, occupational 
or school functioning.  Similarly, the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (Fourth Edition) 
describes a GAF score of 51-60 to indicate moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  For example, few friends, and conflicts with 
co-workers.  See 38 C.F.R. § 4.130.  A 70 represents some 
mild symptoms such as depressed mood and mild insomnia, or 
some difficulty in social or occupational functioning, but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Id.  

It is noted that the veteran's mental status and activities 
including interaction with a friend show functioning that is 
consistent with his GAF's between 60 and 70.  Overall, he 
demonstrates no more than moderate symptoms.  Such a score is 
not inconsistent with a disability rated at 30 percent under 
Diagnostic Code 9400.  

The Board appreciates the veteran's contention that his 
overall condition warrants a higher rating.  The Board in 
this case has considered the totality of psychiatric 


symptoms noted in the record, rather.  The Board has 
considered the doctrine of reasonable doubt; but as the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for anxiety neurosis with 
psychophysiological gastrointestinal reaction finds that it 
is not applicable.  See the VCAA; Gilbert, 1 Vet. App. at 55-
56. 

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  In the instant case, however, there 
has been no showing that the veteran's service-connected 
anxiety with GI symptoms had caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the schedular standards.  
It is noted that the veteran has sought treatment for his 
anxiety and the condition has been, admittedly, substantially 
controlled by medication.  While it is not the intention of 
the Board to minimize the significance of service-connected 
anxiety with GI symptoms in the veteran's daily life, the 
Board is compelled to conclude that the impairment, while 
significant, does not present an unusual disability picture 
as contemplated by 38 C.F.R. § 3.321(b)(1).  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the disability.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  Thus, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased evaluation for anxiety neurosis with 
psychophysiological gastrointestinal reaction is denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

